Citation Nr: 0419461	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 27, 2001 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1952 to November 
1955.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted a TDIU effective 
April 27, 2001.  The veteran appealed for an 
earlier effective date.

This case was previously before the Board in September 2003, 
at which time the Board remanded the case to the RO to obtain 
additional VA medical treatment records and for compliance 
with the Veterans Claims Assistance Act (VCAA).  
Unfortunately, further development is still required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claim again is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As mentioned, in September 2003 the Board previously remanded 
the veteran's claim for compliance with the VCAA and to 
obtain additional VA medical records.  While the RO obtained 
the requested VA medical treatment records, the VCAA letter 
the RO sent to the veteran in December 2003 was insufficient.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  
In particular, the VCAA provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim for benefits, which, 
in this case, is for an earlier effective date for the grant 
of a TDIU.  The RO's December 2003 VCAA letter, however, on 
page 3, mistakenly informed him of the evidence needed to 
substantiate a claim of entitlement to a TDIU, and not the 
correct issue he is appealing - which, again, is for an 
earlier effective date (since his entitlement to a TDIU 
already has been conceded by granting this benefit in the 
January 2002 rating decision he appealed).  Mere notification 
of the provisions of the VCAA, without a discussion of the 
necessary evidence to be obtained with regard to the specific 
issue before the Board, is insufficient for purposes of 
compliance with the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  And a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Send the veteran another VCAA letter 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  
(Note:  the prior letter, dated December 
1, 2003, mistakenly informed him of the 
evidence needed to substantiate a claim 
for a TDIU, which is no longer at issue 
since this benefit has been granted; 
instead, his current appeal is for an 
earlier effective date for the TDIU (not 
entitlement)).  The VCAA letter must 
apprise him of the evidence, if any, he 
is expected to provide in support of his 
claim for an effective date earlier than 
April 27, 2001 for the TDIU, and the 
evidence, if any, the RO will obtain 
for him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim, 
including evidence of an earlier-filed 
claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

The veteran must be given an opportunity 
to supply additional information, 
evidence, and/or argument in response to 
the VCAA letter and to identify 
additional evidence for VA to obtain 
regarding his claim for an earlier 
effective date.  The RO should then 
obtain any referenced records and 
associate them with the other evidence in 
the claims file.

2.  Then readjudicate the veteran's claim 
for an earlier effective date for the 
TDIU in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




